11th Court of Appeals
Eastland, Texas
Opinion
 
Doyle Lee Jackson
            Appellant
Vs.                  No. 11-04-00202-CR – Appeal from Erath County
State of Texas
            Appellee
 
            Doyle Lee Jackson has filed in this court a pro se motion requesting the suspension of time
for filing a notice of appeal.  We dismiss the appeal for want of jurisdiction.
            Appellant was convicted of manufacturing a controlled substance and sentenced to
confinement for 17 years.  The sentence was imposed on April 22, 2004.  A motion for new trial was
filed.  
            Pursuant to TEX.R.APP.P. 26.2(a)(2), appellant’s notice of appeal was due to be filed on or
before July 21, 2004, 90 days after the date the sentence was imposed.  The clerk of the trial court
informed this court on August 26, 2004, that a notice of appeal had not been filed.  In order to extend
the time for perfecting an appeal, TEX.R.APP.P. 26.3 requires that both the notice of appeal and a
motion be filed by August 5, 2004.  Appellant filed his motion in this court on August 17, 2004.  The
motion is untimely. 
            Absent a timely notice of appeal or compliance with Rule 26.3, this court lacks jurisdiction
to entertain an appeal.  Slaton v. State, 981 S.W.2d 208 (Tex.Cr.App.1998); Olivo v. State, 918
S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 (Tex.Cr.App.1993); Shute v.
State, 744 S.W.2d 96 (Tex.Cr.App.1988).  Appellant may be able to secure an out-of-time appeal
by filing a post-conviction writ pursuant to TEX. CODE CRIM. PRO. ANN. art 11.07 (Vernon
Supp. 2004-2005).
            The motion is overruled, and the appeal is dismissed for want of jurisdiction.
 
August 31, 2004                                                                     PER CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.